DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose the claimed invention, a process for gluing an absorbent core to a backsheet comprising the steps of providing an absorbent core having a core wrap and first and second channels that are substantially free of absorbent material, applying first and second glues to the backsheet or absorbent core, and bringing the backsheet and absorbent core into contact so they are attached by the glues. Applicant’s arguments filed 21 April 2022 with respect to the rejection under 35 U.S.C. 103 over Ginocchio (3,913,580) in view of Komatsu et al. (2012/0095424). Komatsu discloses a process in which the channels are formed after the absorbent core is attached to the backsheet during the step in which the topsheet is bonded to the backsheet by compression bonding portions 41 and 42 (see Komatsu; figure 4). Since this step of Komatsu not only forms the channels, but also bonds the backsheet to the topsheet, one of ordinary skill in the art would not be motivated to form the channels in the absorbent core prior to the step of attaching the absorbent core to the backsheet. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781